Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 1 of 17




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                CASE NO.:

  CARLOS BRITO,

              Plaintiff,
  v.

  E.M. KENDALL REALTY, INC.; WINGS
  N JERK INC.; and CAFE VILLA CLARA
  OF KENDALL INC,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues E.M. KENDALL REALTY, INC.;

  WINGS N JERK INC.; and CAFE VILLA CLARA OF KENDALL INC hereinafter

  “Defendants”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, who splits
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 2 of 17




  his time between Miami-Dade County, Florida and Colorado and owns a residence in Miami-Dade

  County, Florida and is otherwise sui juris.

         5.        At all times material, Defendant, E.M. KENDALL REALTY, INC., owned and

  operated a place of public accommodation at 10511 SW 109th Court, Miami, Florida, (hereinafter

  the “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida. Defendant, E.M. KENDALL REALTY, INC. holds

  itself out to the public as “College Park Plaza.”

         6.        At all times material, Defendant, E.M. KENDALL REALTY, INC., was and is a

  Florida Profit Corporation, organized under the laws of the state of Florida with its principal place

  of business in Dania Beach, Florida.

         7.        At all times material, Defendant, WINGS N JERK INC., leased and operated a

  place of public accommodation at 10511 SW 109th Court, Miami, Florida, (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade, Florida. Defendant, WINGS N JERK INC., holds itself out to the

  public as “Wings N Jerk.”

         8.        At all times material, Defendant, WINGS N JERK INC., was and is a Florida

  Limited Liability Company organized under the laws of the state of Florida with its principal place

  of business in Miami, Florida.

         9.        At all times material, Defendant, CAFE VILLA CLARA OF KENDALL INC ,

  owned and operated a retail restaurant and a place of public accommodation at 10511 SW 109th

  Court, Miami, Florida, (hereinafter the “Commercial Property”) and conducted a substantial

  amount of business in that place of public accommodation in Miami-Dade, Florida. Defendant

  CAFE VILLA CLARA OF KENDALL INC holds itself out to the public as “Café Villa Clara.”



                                                      2
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 3 of 17




         10.       At all times material, Defendant, CAFE VILLA CLARA OF KENDALL INC ,

  was and is a Limited Liability Company organized under the laws of the state of Florida, with its

  principal place of business in Pompano Beach, Florida.

         11.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

         12.       Although over twenty-eight (28) years have passed since the effective date of Title

  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

         13.       Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ business and

  properties.

         14.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance.

         15.       Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by and

  pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic (paralyzed

  from his T-6 vertebrae down) and is therefore substantially limited in major life activities due to

  his impairment, including, but not limited to, not being able to walk or stand. Plaintiff requires the

  use of a wheelchair to ambulate.

         16.       Defendant, E.M. KENDALL REALTY, INC., owns, operates and oversees the



                                                    3
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 4 of 17




  Commercial Property, its general parking lot and parking spots. Defendant WINGS N JERK INC.

  leases, operates and oversees a restaurant within the Commercial Property. Defendant CAFE

  VILLA CLARA OF KENDALL INC. leases, operates and oversees a restaurant within the

  Commercial Property.

         17.      Despite being sued on at least two (2) other occasions for ADA violations,

  Defendant, E.M. KENDALL REALTY, INC.’s commercial Property remains non-compliant with

  the ADA.

         18.      Despite being sued previously, Defendant CAFE VILLA CLARA OF

  KENDALL INC’s restaurant remains non-compliant with the ADA.

         19.      The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         20.      The individual Plaintiff visits the Commercial Property and business located

  within the Commercial Property, regularly, and returned to the Property to document the ADA

  barriers at the Commercial Property and business located within the Commercial Property on or

  about October 6, 2020 and December 4, 2020, and encountered multiple violations of the ADA

  that directly affected his ability to use and enjoy the Commercial Property and business located

  therein. He often visits the Commercial Property and business located within the Commercial

  Property in order to avail himself of the goods and services offered there, and because it is

  approximately three (3) miles from his residence, and is near his friends’ residences as well as

  other business and restaurants he frequents as a patron. He plans to return to the Commercial

  Property and the business located within the Commercial Property within two (2) months of the

  filing of this Complaint, specifically on December 30, 2020.

         21.      Plaintiff resides nearby in the same County and state as the Commercial Property



                                                 4
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 5 of 17




  and the business located within the Commercial Property, has regularly frequented the Defendants’

  Commercial Property and the business located within the Commercial Property for the intended

  purposes because of the proximity to his and his friends’ residences and other business that he

  frequents as a patron, and intends to return to the Commercial Property and business located within

  the Commercial Property within two (2) months from the filing of this Complaint. Specifically,

  Plaintiff intends to revisit the Property on December 30, 2020.

         22.        The Plaintiff found the Commercial Property, and the business located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and business located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         23.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and business located within the Commercial Property.

  The barriers to access at Defendants’ Commercial Property, and the business located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and business located within the Commercial Property, and have endangered his safety in

  violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         24.       Defendant, E.M. KENDALL REALTY, INC., owns and operates a place of

  public accommodation as defined by the ADA and the regulations implementing the ADA, 28

  CFR 36.201 (a) and 36.104. Defendant WINGS N JERK INC. leases and operates a restaurant

  and place of public accommodation as defined by the ADA and the regulations implementing the

  ADA, 28 CFR 36.201 (a) and 36.104. Defendant CAFE VILLA CLARA OF KENDALL INC



                                                  5
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 6 of 17




  leases and operates a restaurant and a place of public accommodation within the Commercial

  Property. The place of public accommodation that Defendants, E.M. KENDALL REALTY, INC.;

  WINGS N JERK INC.; and CAFE VILLA CLARA OF KENDALL INC own and/or operate is

  located at 10511 SW 109th Court, Miami, Florida.

         25.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the business located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I through III of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and business located within the Commercial Property, in violation of

  the ADA. Plaintiff desires to visit the Commercial Property and business located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and business

  located within the Commercial Property, but to assure himself that the Commercial Property and

  business located within the Commercial Property are in compliance with the ADA, so that he and

  others similarly situated will have full and equal enjoyment of the Commercial Property, and

  business located within the Commercial Property without fear of discrimination.

         26.      Defendant, E.M. KENDALL REALTY, INC., as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I through III

  of this Complaint. Defendant WINGS N JERK INC. as lesee of the Commercial Property Business,

  is responsible for all ADA violations listed in Counts I and II of this Complaint. Defendant CAFE

  VILLA CLARA OF KENDALL INC as lesee of the Commercial Property Business, is responsible

  for all ADA violations listed in Counts I and III of this Complaint.

         27.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing



                                                   6
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 7 of 17




  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and business located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I through III of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the

  Commercial Property, and business within the Commercial Property, in violation of the ADA.

  Plaintiff desires to visit the Commercial Property and business within the Commercial Property,

  not only to avail himself of the goods and services available at the Commercial Property and

  business located within the Commercial Property, but to assure himself that the Commercial

  Property, and business located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and business located within the Commercial Property without fear of discrimination.

         28.       Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and business located within the Commercial

  Property, as prohibited by 42 U.S.C. § 12182 et seq.

                                         COUNT I
                         AS TO DEFENDANT E.M. KENDALL REALTY, INC.

         29.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

  through 28 above as though fully set forth herein.

         30.       Defendant, E.M. KENDALL REALTY, INC., has discriminated, and continues

  to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

  facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

  gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

  visit to the Commercial Property, include but are not limited to, the following:


                                                   7
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 8 of 17




            A. Parking

  i.   There are accessible parking spaces that do not provide signs designating them as accessible,

       violating Section 4.6.4 of the ADAAG and Section 502.6 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

       located on an excessive slope. Violation: There are accessible parking spaces located on an

       excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

iii.   The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

       aisles are located on an excessive slope. Violation: There are accessible parking space access

       aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

       of the 2010 ADA Standards, whose resolution is readily achievable.

            B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

       Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

       of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

       achievable.




                                                      8
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 9 of 17




 iii.   The Plaintiff had difficulty using ramps, as they are located on an excessive slope. Violation:

        Ramps at the facility contain excessive slopes, violating Section 4.8.2 of the ADAAG and

        Section 405.2 of the 2010 ADA Standards, whose resolution is readily achievable.

 iv.    The Plaintiff had difficulty on the path of travel at the facility, as ramps do not have compliant

        handrails violating Section 4.8.5 of the ADAAG and Section 405.8 of the 2010 ADA

        Standards, whose resolution is readily achievable.

  v.    The Plaintiff could not reach the upper level of the facility due to the lack of an elevator.

        Violation: There is no accessible path of travel with access or egress into the building for

        people in wheelchairs, violating Section 4.3.2(2) of the ADAAG and Section 206.2.2 of the

        2010 ADA Standards.

 vi.    There are objects on the path of travel at the facility that protrude more than the maximum

        allowable, violating Section 4.4.1 of ADAAG and Section 307.2 of the 2010 ADA Standards,

        whose resolution is readily achievable.

vii.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

        Violation: There are inaccessible routes between sections of the facility. These are violations

        of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

        303, 402 and 403, whose resolution is readily achievable.

viii.   The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

        2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

        of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

        achievable.

             C. Access to Goods and Services




                                                       9
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 10 of 17




  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

            D. Public Restrooms – 2nd Floor - Unable to access (Locked)


  i.   There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                                        COUNT II
                          AS TO DEFENDANTS E.M. KENDALL REALTY, INC.
                                    AND WINGS N JERK INC.

           31.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

    through 28 above as though fully set forth herein.

           32.       Defendants, E.M. KENDALL REALTY, INC.; and WINGS N JERK INC.; have

    discriminated, and continue to discriminate, against Plaintiff in violation of the ADA by failing,

    inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendants

    have 10 or fewer employees and gross receipts of $500,000 or less). A list of the violations that

    Plaintiff encountered during his visit to the Commercial Property, include but are not limited to,

    the following:

            A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

            B. Public Restrooms




                                                    10
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 11 of 17




   i.     The Plaintiff could not enter the restroom without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom door does not provide the required latch

          side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

          Standards, whose resolution is readily achievable.

 ii.      The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

          provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

          and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

 iii.     The Plaintiff had difficulty using the toilet paper & paper towels due to the rolls not being

          located within a dispenser. Violation: Elements in the restroom are not readily accessible and

          usable by persons with disabilities, violating 28 CFR 36.211, whose resolution is readily

          achievable.

 iv.      The Plaintiff could not flush the toilet without assistance, as the flush valve is not mounted on

          the wide area. Violation: The flush valve is not mounted on the compliant side in violation of

          Section 4.16.5 of the ADAAG and Section 604.6 of the 2010 ADA Standards, whose resolution

          is readily achievable.

  v.      The Plaintiff could not transfer to the toilet without assistance, as the rear grab bar is missing

          and the side grab bar is not the required length. Violation: The grab bars do not comply with

          the requirements prescribed in Section 4.16.4 & Figure 29 of the ADAAG and Sections 604.5

          & 609.4 of the 2010 ADA Standards, whose resolution is readily achievable.

                                         COUNT III
                   AS TO DEFENDANTS E.M. KENDALL REALTY, INC. AND CAFE VILLA
                                    CLARA OF KENDALL INC

             37.      The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

       through 28 above as though fully set forth herein.

             38.      Defendants, E.M. KENDALL REALTY, INC. and CAFE VILLA CLARA OF

                                                       11
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 12 of 17




    KENDALL INC, have discriminated, and continue to discriminate, against Plaintiff in violation

    of the ADA by failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26,

    1993, if a Defendants have 10 or fewer employees and gross receipts of $500,000 or less). A list

    of the violations that Plaintiff encountered during his visit to the Commercial Property, include

    but are not limited to, the following:

            A. Access to Goods and Services

  i.   There is seating provided at the facility that does not comply with the standards prescribed in

       Section 4.32 of the ADAAG and Sections 226 & 902 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 ii.   The Plaintiff could not utilize the bar counter, as it is mounted too high. Violation: There are

       bar counters that are not at the prescribed height, violating Section 4.32.4 and 5.2 of the

       ADAAG and Section 902.3 of the 2010 ADA Standards, whose resolution is readily

       achievable.

            B. Public Restrooms

    1. The Plaintiff could not exit the restroom area without assistance, as the required maneuvering

       clearance is not provided. Violation: The restroom area door does not provide the required

       latch side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010

       ADA Standards, whose resolution is readily achievable.

    2. The Plaintiff could not transfer to the toilet without assistance, as a trashcan obstructed the

       clear floor space. Violation: The required clear floor space is not provided next to the toilet,

       violating Section 4.16.2 & Figure 28 of the ADAAG, 28 CFR 36.211, and 604.3 of the 2010

       ADA Standards, whose resolution is readily achievable.




                                                    12
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 13 of 17




   3. The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

      dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

      with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

   4. The Plaintiff was exposed to a cutting/burning hazard because the lavatory pipes are not

      wrapped. Violation: The lavatory pipes are not fully wrapped or insulated violating Section

      4.19.4 of the ADAAG and Section 606.5 of the 2010 ADA Standards, whose resolution is

      readily achievable.

   5. The Plaintiff could not use the lavatory without assistance, as objects are located underneath

      it. Violation: There are lavatories in public restrooms without the required knee/toe clearances

      provided, violating the requirements in Section 4.19.2 of the ADAAG, 28 CFR 36.211, and

      Sections 306 & 606.2 of the 2010 ADA Standards, whose resolution is readily achievable.

   6. The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

      operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

      4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

      readily achievable.

   7. The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

      provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

      and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

   8. The Plaintiff had difficulty using the locking mechanism on the restroom door without

      assistance, as it requires tight grasping. Violation: The restroom door has non-compliant

      hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG and Sections

      309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily achievable.

                                 RELIEF SOUGHT AND THE BASIS



                                                  13
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 14 of 17




        41.       The discriminatory violations described in Count I are not an exclusive list of the

   Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of public

   accommodation in order to photograph and measure all of the discriminatory acts violating the

   ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

   to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

   which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

   the Commercial Business and business located within the Commercial Property; Plaintiff requests

   to be physically present at such inspection in conjunction with Rule 34 and timely notice. A

   complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

   remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

   Rule of Civil Procedure 34.

        42.        The individual Plaintiff, and all other individuals similarly situated, have been

   denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

   privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

   business and facilities; and has otherwise been discriminated against and damaged by the

   Defendants because of the Defendants’ ADA violations as set forth above. The individual

   Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

   damage without the immediate relief provided by the ADA as requested herein. In order to remedy

   this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

   accommodation in order to determine all of the areas of non-compliance with the Americans with

   Disabilities Act.

        43.       Defendants have discriminated against the individual Plaintiff by denying him

   access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or



                                                    14
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 15 of 17




   accommodations of its place of public accommodation or commercial facility, in violation of 42

   U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendants continue to

   discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

   modifications in policies, practices or procedures, when such modifications are necessary to afford

   all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

   disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

   with a disability is excluded, denied services, segregated or otherwise treated differently than other

   individuals because of the absence of auxiliary aids and services.

        44.        Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

   clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

   those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

   to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

   12205 and 28 CFR 36.505.

       45.         A Defendant is required to remove the existing architectural barriers to the

   physically disabled when such removal is readily achievable for their place of public

   accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

   discrimination, injury and damage without the immediate relief provided by the ADA as requested

   herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

   Defendants’ place of public accommodation in order to determine all of the areas of non-

   compliance with the Americans with Disabilities Act.

       46.         Notice to Defendants is not required as a result of the Defendants’ failure to cure

   the violations by January 26, 1992 (or January 26, 1993, if a Defendants have 10 or fewer

   employees and gross receipts of $500,000 or less). All other conditions precedent have been met



                                                      15
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 16 of 17




   by Plaintiff or waived by the Defendant.

       47.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

   Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate the

   business, located at and/or within the commercial property located at 10511 SW 109th Court,

   Miami, Florida , the exterior areas, and the common exterior areas of the Commercial Property

   and business located within the Commercial Property, to make those facilities readily accessible

   and useable to The Plaintiff and all other mobility-impaired persons; or by closing the facility until

   such time as the Defendants cure the violations of the ADA.

          WHEREFORE, The Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

   Court issue (i) a Declaratory Judgment determining Defendants at the commencement of the

   subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42

   U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

   readily achievable alterations to the facilities; or to make such facilities readily accessible to and

   usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

   to make reasonable modifications in policies, practices or procedures, when such modifications

   are necessary to afford all offered goods, services, facilities, privileges, advantages or

   accommodations to individuals with disabilities; and by failing to take such steps that may be

   necessary to ensure that no individual with a disability is excluded, denied services, segregated or

   otherwise treated differently than other individuals because of the absence of auxiliary aids and

   services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

   12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

   Title III of the Americans with Disabilities Act.

   Dated: December 8, 2020



                                                    16
Case 1:20-cv-25008-XXXX Document 1 Entered on FLSD Docket 12/08/2020 Page 17 of 17




                                      GARCIA-MENOCAL & PEREZ, P.L.
                                      Attorneys for Plaintiff
                                      4937 S.W. 74th Court
                                      Miami, Florida 33155
                                      Telephone: (305) 553-3464
                                      Facsimile: (305) 553-3031
                                      Primary E-Mail: ajperez@lawgmp.com
                                      Secondary E-Mails: bvirues@lawgmp.com
                                                         aquezada@lawgmp.com

                                      By: ___/s/_Anthony J. Perez________
                                             ANTHONY J. PEREZ
                                             Florida Bar No.: 535451




                                        17
